Name: Commission Regulation (EEC) No 419/91 of 21 February 1991 amending Regulation (EEC) No 3797/90 on protective measures applicable to imports of certain semi-processed red fruits originating in Poland and Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 2. 91 Official Journal of the European Communities No L 49/23 COMMISSION REGULATION (EEC) No 419/91 of 21 February 1991 amending Regulation (EEC) No 3797/90 on protective measures applicable to imports of certain semi-processed red fruits originating in Poland and Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and other whole fruit are to benefit from the lower minimum price set for the 'other' category, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 0, and in particular Article 18 (2) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 3797/90 (3) sets a minimum import price for certain frozen red fruits without added sugar whilst distinguishing between whole fruit and other fruit ; whereas Article 1 (4) of the said Regulation specifies the conditions under which the price set for the 'whole fruit' category and for the 'other' category are to apply ; Whereas, so as to avoid divergent applications of this measure, it is necessary to specify further under what conditions certain whole fruit are subject to compliance with the minimum price set for the 'whole fruit' category Article 1 Article 1 (4) of Regulation (EEC) No 3797/90 is hereby replaced by the following : '4. The price set for the products indicated above as "whole fruit" shall apply to whole IQF frozen fruit of Class I or "Extra" Class (strawberries) or "Extra" Class (raspberries). It shall also apply to other whole fruits which are not accompanied on release for free circula ­ tion in the Community by a certificate indicating the quality class as certified by a Polish or Yugoslav quality control body.' Article 2 This Regulation shall enter into force on the day following its publication the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 365, 28 . 12. 1990, p. 22.